Citation Nr: 0932434	
Decision Date: 08/28/09    Archive Date: 09/04/09

DOCKET NO.  07-07 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Schroader, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1963 to March 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri that denied the Veteran's claim for 
service connection for bilateral hearing loss.


FINDING OF FACT

The preponderance of the credible and probative evidence of 
record is against finding that the Veteran's bilateral 
hearing loss is etiologically related to a disease, injury, 
or event in service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
active service, nor may it be presumed to have been incurred 
therein.  See 38 U.S.C.A. §§ 1110, 1112(a), 1113, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159(a)(2), 3.303, 
3.307, 3.309(a), 3.385 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to 
assist provisions with regard to the Veteran's claim for 
service connection for bilateral hearing loss.  See 38 
U.S.C.A. §§ 5102, 5103(a), 5103A, 5106 (West 2002 & Supp 
2009); 38 C.F.R. §§ 3.159, 3.326(a) (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183, 186 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court of Appeals) held that VA is required 
to (1) inform a claimant of any information and evidence not 
of record that is necessary to substantiate the claim, (2) 
which the VA will seek to obtain, 
(3) which the claimant is expected to provide, and (4) 
request that the claimant provide any evidence in his or her 
possession that pertains to the claim.  The Board notes, 
however, that the requirement of requesting that the claimant 
provide any evidence in his or her possession that pertains 
to the claim was eliminated by the Secretary during the 
course of this appeal.  See 73 Fed. Reg. 23353 (revising 38 
C.F.R. § 3.159(b) to eliminate fourth element notice 
requirement of Pelegrini II, effective May 30, 2008).  Thus, 
any error related to this requirement is harmless.

The VCAA letters dated in September 2005 and March 2006 fully 
satisfied the duty to notify provisions.  See 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. at 187.  The Veteran was advised in the September 
2005 VCAA letter that it was ultimately his responsibility to 
give VA any evidence pertaining to his claim.  That letter 
also informed the Veteran that additional information or 
evidence was needed to support his claim, and the letter 
asked him to send the information or evidence to VA.  See 
Pelegrini II, 18 Vet. App. at 120-121.  In addition, the 
Board notes that the Veteran was given appropriate notice as 
to the disability rating and effective date elements of his 
claims in a March 2006 letter mailed to the Veteran before 
the April 2006 decision and the February 2007 statement of 
the case.  See Dingess v. Nicholson, 19 Vet. App. 473, 488-
489 (2006).

The Board concludes that VA's duty to assist has been 
satisfied.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159(c) (2008).  The Veteran's service treatment records, VA 
medical records, and all private facility records identified 
by the Veteran are all in the file.  The Veteran has at no 
time referenced outstanding, available records that he wanted 
VA to obtain or that he felt were relevant to his claim of 
service connection for hearing loss.  The Board finds that 
the record contains sufficient evidence to make a decision on 
the claims.  VA has fulfilled its duty to assist.

The duty to assist includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claims.  See 38 U.S.C.A. § 5103A(d); 38 
C.F.R. § 3.159(c)(4).  The Veteran was provided with two VA 
examinations relating to his claim for service connection for 
bilateral hearing loss in March 2006 and February 2007 to 
clarify the nature and etiology of his claimed hearing loss.  
The claims file was also provided to a VA examiner in April 
2007 for review and an opinion.  As will be discussed in 
greater detail below, the Board finds the March 2006 and 
February 2007 VA examination reports and the April 2007 
report following file review to be thorough, complete, and 
sufficient upon which to base a decision with respect to the 
Veteran's claims. 

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claims or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claims, in which case, the claims are 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).

Service connection may be established for a disability 
resulting from personal injury suffered or a disease 
contracted in line of duty in the active military, naval, or 
air service.  38 U.S.C.A. § 1110 (West 2002).  That an injury 
or disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  38 
C.F.R. § 3.303(b) (2008).  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  Id.  Service connection may 
also be granted for any injury or disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease or injury was incurred 
in service.  38 C.F.R. § 3.303(d) (2008).

In order to establish direct service connection for a 
disorder, there must be 
(1) medical evidence of the current disability, (2) medical, 
or in certain circumstances, lay evidence of the in-service 
incurrence of a disease or injury, and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Gutierrez v. Principi, 19 
Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 
247, 253 (1999)).

Service connection for organic diseases of the nervous 
system, such as sensorineural hearing loss, may also be 
established on a presumptive basis by showing that the 
disease manifested itself to a degree of 10 percent or more 
within one year from the date of separation from service.  38 
C.F.R. §§ 3.307, 3.309.

With respect to hearing loss, VA has specifically defined 
what is meant by a "disability" for the purpose of service 
connection.  38 C.F.R. § 3.385 (2008). "[I]mpaired hearing 
will be considered to be a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, 
4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent."  See id.

Prior to November 1967, audiometric results were reported in 
standards set forth by the American Standards Association 
(ASA).  Since November 1, 1967, those standards have been set 
by the International Standards Organization (ISO)-American 
National Standards Institute (ANSI).  In the following 
discussion, in order to facilitate data comparison, the ASA 
standards have been converted to ISO-ANSI standards for those 
audiometric results obtained prior to November 1967.

The Veteran claims that he suffers from current bilateral 
hearing loss as a result of acoustic trauma experienced while 
serving as an F100 fighter pilot in the United States Air 
Force in the Philippines and Vietnam during the Vietnam Era.  
He claims that he experienced acoustic trauma while flying 
F100s and from "the flight line."  See Form 21-4138, 
October 2005.

As an initial matter, service personnel records reflect that 
the Veteran served in the Air Force between 1965 and 1967 as 
an F100 tactical fighter pilot in the South Pacific, which 
duty involved flying combat sorties in South Vietnam and 
ferrying F100 aircraft between South Vietnam and the Clark 
Air Base in the Philippines.  See Form AF 77, April 1966.  
Between October 1965 and April 1966, his personnel records 
reflect that he engaged in 18 combat sorties in South 
Vietnam.  From April 1966 through October 1967, the Veteran's 
personnel records reflect that he continued to maintain 
combat ready status and to fly combat missions in South 
Vietnam.  See Forms AF 77, October 1966 and October 1967.  In 
light of the above, the fact that the Veteran engaged in 
combat with the enemy and had significant noise exposure is 
conceded.

The September 1962 physical examination report for entrance 
into the Air Force ROTC program reflects that the veteran's 
hearing was normal, with pure tone air conduction thresholds 
as follows:


Hertz (decibels)

500
1000
2000
3000
4000
6000
RIGHT
15
5
5
0
-5
0
LEFT
20
10
5
0
-5
0

An October 1964 annual flying examination report reflects 
that the Veteran's hearing remained within normal limits, 
although the pure tone threshold in his left ear was 20 
decibels at the 6000 hertz frequency, which increased to 40 
decibels in June 1965, but then decreased slightly to 35 
decibels in August 1966.

An August 1967 annual flying examination report reflects that 
the Veteran's hearing was normal, with pure tone air 
conduction thresholds (converted from ASA to ISO units) as 
follows:


Hertz (decibels)

500
1000
2000
3000
4000
6000
RIGHT
15
10
10
10
5
10
LEFT
15
10
10
10
5
10

A December 1967 separation examination report also reflects 
that the Veteran's hearing was normal, with pure tone air 
conduction thresholds as follows:


Hertz (decibels)

500
1000
2000
3000
4000
6000
RIGHT
0
0
0
0
0
0
LEFT
0
0
0
0
0
0

Regulations provide that service connection may be granted 
for any disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2008).

Private treatment records dated 1993 through 2004 reflect 
that the Veteran was evaluated and diagnosed with bilateral 
high frequency hearing loss.



The report of a VA audiological examination conducted as part 
of a VA compensation and pension examination in March 2006 
reflects a diagnosis of moderately severe to severe high 
frequency sensorineural hearing loss, with pure tone air 
conduction thresholds as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
15
55
85
LEFT
5
10
25
55
80

Meanwhile, February 2006 and February 2007 Heartland-West VA 
medical center (VAMC) outpatient treatment records reflect 
that the Veteran consulted with ear, nose, and throat 
physicians at that location.  The February 2006 VAMC 
treatment record reflects a diagnosis of bilateral moderate 
to severe high frequency hearing loss, but a copy of the 
audiogram or a summary report of the pure tone thresholds and 
speech recognition scores has not been associated with the 
claims file.  A February 2007 Heartland-West VAMC 
audiological evaluation report reflects a diagnosis of 
bilateral high frequency sensorineural hearing loss, with 
pure tone air conduction thresholds as follows:


Hertz (decibels)

500
1000
2000
3000
4000
8000
RIGHT
10
10
25
50
85
80
LEFT
10
10
20
60
80
70

As the above March 2006 VA examination report and February 
2007 VAMC treatment records reflect that the Veteran's 
auditory thresholds exceed 40 decibels in one or more 
frequencies, the criteria for a hearing loss disability 
according to 38 C.F.R. § 3.385 have certainly been met 
bilaterally since 2006.

The private treatment records dated 1993 through 2004 
attribute the Veteran's bilateral high frequency hearing loss 
to noise exposure from aircraft generally, but the records do 
not specifically refer to acoustic trauma from aircraft in 
service, post-service at TWA, or both.

The February 2006 Heartland-West VAMC treatment record 
includes an opinion that the Veteran "most likely did suffer 
some significant hearing loss while he was in service" and 
that the Veteran's hearing loss was "most likely due to 
significant noise exposure in the military and his working at 
TWA."

A year later, the February 2007 Heartland-West VAMC treatment 
record reflects essentially the same opinion, i.e., that "it 
is logical to infer that his service contributed to his 
bilateral high-frequency sensorineural hearing loss," as 
well as an opinion that the Veteran's hearing loss was due to 
acoustic trauma "likely secondary to his military service 
and to his work with TWA."  It also reflects the Veteran's 
account of having to prepare his own jets for flight in 
service, during which time he reported having been exposed to 
engine noise without hearing protection. 

Meanwhile, the March 2006 VA compensation and pension 
examination report reflects an opinion that it was "not as 
likely as not" that the Veteran's hearing loss occurred 
during service or was related to service, reasoning that the 
Veteran's service medical records reflected normal hearing at 
separation and that the Veteran had significant post-service 
noise exposure as a pilot for TWA for 32 years.  

Likewise, a February 2007 VA compensation and pension 
examination report completed by the same examiner who 
conducted the March 2006 examination also reflects the 
opinion that it was "not as likely as not" that the 
Veteran's hearing loss resulted from acoustic trauma during 
military service, reasoning that the Veteran's separation 
examination reflected normal hearing and that the Veteran 
experienced post-service noise exposure as a pilot for TWA 
for 32 years.  It appears that the February 2007 VA 
examination report was prepared using the March 2006 VA 
audiogram.

In April 2007, a records-only VA opinion was prepared in 
light of the above differing VA opinions regarding the 
etiology of the Veteran's bilateral high frequency hearing 
loss.  Based on a review of the entire claims file, this VA 
examiner concluded that although the Veteran undoubtedly had 
noise exposure in service, "there is no evidence it resulted 
in acoustic trauma (i.e., hearing loss through 4000 hertz)."  
She noted that the service treatment records reflect normal 
hearing at entrance and separation, that the Veteran was a 
pilot post-service for 32 years for TWA, and that the VAMC 
ear, nose, and throat specialists did not have an opportunity 
to review the claims file, particularly the service medical 
records, in rendering their etiological opinions.

The Board must assess the credibility and weight to be given 
to the evidence and may favor one medical opinion over the 
other.  See Evans v. West, 12 Vet. App. 22, 30 (1998).  
Factors considered in assessing the probative value of a 
medical opinion include whether the physician reviewed the 
entire claims folder and the thoroughness and detail of the 
opinion.  Prejean v. West, 13 Vet. App. 444, 448 (2000).

The Board finds the opinions of the VA examiner who conducted 
the March 2006 and February 2007 compensation and pension 
examinations, as well as the opinion of the VA examiner who 
reviewed the file in April 2007, to be the most persuasive 
evidence of record as to the etiology of the Veteran's 
bilateral hearing loss.  In rendering his March 2006 and 
February 2007 opinions that the Veteran's hearing loss was 
not as likely as not related to service, the first VA 
examiner took into account his own examination and interview 
of the Veteran, a review of the entire claims file, including 
all of the Veteran's treatment records in the file, and the 
Veteran' reports of noise exposure in-service as a fighter 
pilot and post-service as a pilot for TWA.  The Board notes 
that the subsequent April 2007 VA etiological opinion is 
entirely consistent with that earlier opinion.

The Board notes that the private treatment records dated 1993 
through 2004 submitted by the Veteran give no clear opinion 
as to whether the Veteran's bilateral hearing loss is related 
to noise exposure in service or post service other than to 
say it is related to "aircraft" - in fact, no specific 
mention of in-service noise exposure is made at all.

With regard to the etiological opinions contained in the 
February 2006 and February 2007 Heartland-West VAMC treatment 
records, the Board finds these to be less persuasive than the 
above VA examination offered in March 2006, February 2007, 
and April 2007 because the claims file was not available for 
review.  In this instance, that lack of review is highly 
significant given the fact that the negative VA opinions 
relied in large part upon the December 1967 separation 
examination report reflecting that the Veteran's hearing was 
normal at separation from service.  See Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295, 302-04 (2008).

The Board has considered the provisions of 30 U.S.C.A. 
§ 1154(b), which provide that in the case of any veteran who 
engaged in combat in active service during a period of war, 
lay evidence of service incidence of an injury may be 
acceptable as sufficient proof of service connection of the 
injury if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such, and, to that end, every 
reasonable doubt shall be resolved in favor of the veteran. 

In Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996), the 
United States Court of Appeals for the Federal Circuit held 
that under 38 U.S.C.A. § 1154(b), a combat veteran's 
assertions of an event during combat are to be presumed if 
consistent with the time, place and circumstances of such 
service.  However, 38 U.S.C.A. § 1154(b) can be used only to 
provide a factual basis upon which a determination could be 
made that a particular disease or injury was incurred or 
aggravated in service, not to establish a medical link 
between a disease, injury, or event in service to a current 
disorder.  See Libertine v. Brown, 9 Vet. App. 521, 522-23 
(1996).

As noted above, the Board concedes the fact that the Veteran 
engaged in combat with the enemy.  Furthermore, the Board 
finds the Veteran's statements credible that he experienced 
acoustic trauma from loud engine noise while flying F100s in 
service and in the flight line.  As noted, exposure to 
acoustic trauma during service has been presumed.  The Board 
also recognizes Veteran is competent to offer testimony 
regarding when his hearing sensitivity started to decline.  
However, even when a veteran is asserting continuity of 
symptomatology after service, there still must ultimately be 
medical evidence relating a current disability to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997).  

In this case, two VA examiners considered the Veteran's lay 
reports, but also considered the results of testing in 
service.  The examiners concluded that the audiometric 
examination conducted at separation revealed no evidence of 
hearing loss, and therefore, it was less likely that his 
current hearing loss disability as defined by VA regulations 
is related to service.  The Board finds the opinions 
expressed to be credible and, again, more probative than the 
favorable opinions discussed above.

In summary, in light of the competent VA medical opinions 
finding that it is not likely that the Veteran's current 
bilateral hearing loss is related to service, the Board 
concludes that the preponderance of the evidence is against 
the claim for service connection, and the benefit-of-the-
doubt rule is not for application.


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


